Kruse, J. (dissenting):
I think the plaintiff ought not to be beaten simply because she is unable to point out the precise hole where she fell. The entire walk was full of holes and in a dangerous condition. She called attention to the place as being between the Thomas house and the blacksmith shop, a little nearer the house than the blacksmith shop, and the proof shows that the walk was in very bad condition at this point.
The more serious question, it seems to me, is whether prejudicial error was committed in receiving the declaration made by Trustee *735Birkett after the accident that the walk had been bad and they knew it. (Fox v. Village of Manchester, 183 N. Y. 141.) I think the evidence is so overwhelming that this statement was entirely correct, and it could not have affected the result.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.